Citation Nr: 1523301	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  07-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was before the Board in November 2010, when it was remanded for further development.  Specifically, regarding the issue of entitlement to an earlier effective date for a TDIU, the RO was to prepare a Statement of the Case (SOC), so the Veteran could perfect an appeal of that issue, if he so desired.   An SOC was issued in May 2013 and the Veteran was informed of how to perfect an appeal by a letter dated May 9, 2013.  No timely appeal was perfected.  Nonetheless, a September 2013 statement of the Veteran's representative identified the earlier effective date issue as being on appeal.  The Board's November 2010 remand made clear that the Veteran needed to perfect an appeal as to that issue, after the issuance of the SOC.  The Veteran never attempted to file a substantive appeal as to the earlier effective date claim, let alone a timely substantive appeal.  Indeed, in a later Appellate Brief, the Veteran's representative did not identify the earlier effective date issue as being on appeal.  As the Veteran has not filed a timely substantive appeal to the May 2013 SOC, the issue regarding an earlier effective date for a TDIU is not in appellate status.  

In August 2010, the Veteran testified at a Board hearing.  A transcript of that proceeding is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran has requested that a new VA examination be conducted to determine the severity of his service-connected low back disability.  See February 2015 Appellate Brief (VBMS).  The Veteran has asserted that his service-connected low back disability has worsened since his last VA examination, which was conducted in February 2008, some seven years ago.  See id.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order to accurately assess the severity of the Veteran's low back disability, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the lumbar spine should be reported in degrees.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss.

The examiner should also make a determination as to whether the functional impairment based on all of these symptoms approximates favorable ankylosis of the entire thoracolumbar spine.

The examiner must address whether the Veteran has had incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, how often in a typical twelve month period.

The examiner must also determine whether the Veteran has neurological abnormalities associated with his service-connected low back disability.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.

2.  Then, after conducting any additional indicated development, readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


